DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation “a first-stage lens located closest to the light source and having a maximum positive power” is indefinite. The Examiner is unclear about what is meant by “maximum positive power of the first-stage lens” what is the maximum power amount of the first-stage lens?  “a maximum positive power” can be any amount which is indefinite. The limitation “a positioning portion provided on the partition wall portion and positioned relative to the circuit board by concavo-convex fitting” is indefinite. The Examiner is unclear about what is meant by “concavo-convex fitting”. A review of the description “the positioning portions 222 and 1222 are provided on the partition wall portions, and are positioned with respect to the circuit board by concavo-convex fitting” [0081] (PGPUB US 20190171010 A1) where the shape of positioning 
Claims 2-8 are rejected as being dependent on claim 1.
As of claim 9, the limitation “a first-stage lens among the plurality of stages of condenser lenses is located closest to the light source and has a maximum positive power” is indefinite. The Examiner is unclear about what is meant by “maximum positive power of the first-stage lens” what is the maximum power amount of the first-stage lens?  “a maximum positive power” can be any amount which is indefinite. The limitation “a positioning portion provided on the partition wall portion and positioned relative to the circuit board by concavo-convex fitting” is indefinite. The Examiner is unclear about what is meant by “concavo-convex fitting”. A review of the description “the positioning portions 222 and 1222 are provided on the partition wall portions, and are positioned with respect to the circuit board by concavo-convex fitting” [0081] (PGPUB US 20190171010 A1) where the shape of positioning portion 222 in fig. 5 has a round shape and the positioning portion 1222 in fig 7 has rectangular shape. They are not arranged in “concavo-convex fitting”.
As of claim 2, the limitation” an optical region in which the first-stage lens is provided with the maximum positive power” is indefinite. The Examiner is unclear about what is meant by “maximum positive power of the first-stage lens” what is the maximum power amount of the first-stage lens?  “a maximum positive power” can be any amount which is indefinite.
Allowable Subject Matter
Claims 1-9 will be allowed if earlier 112(b) rejection is successfully overcome.

Claims 2-8 are allowed as being dependent on claim 1.
As of claim 9, the closest prior art KUROKAWA (US 20110075434 A1) teaches an illuminating device includes a light source body and a lens array. The light source body includes a plurality of light sources. The lens array includes an opposed surface, a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art NAMBARA (US 20180136463 A1) teaches a HUD apparatus having an optical source part having a light emission element; a condenser lens, which faces the optical source part, and collects light source light; a field lens, which further collects the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882